Title: From George Washington to Joshua Loring, 14 January 1777
From: Washington, George
To: Loring, Joshua

 

Sir
Head Quarters [Morristown] 14 January 1777

As there is a Balance of prisoners still due to us I must beg the favor of you to give the preference to such Officers as have been heretofore demanded by me in my Letters to Genl Howe and the request not complied with. You may always in future, as we send in prisoners, return those of equal Rank who have been longest in Captivity, giving a due proportion of Eastern & southern Officers except I call for any particular person. I expect that Rank will be allowed to the French Officers taken at St Johns last Year, and an equal Number of ours returned for them, they themselves claim it, and those that still remain among us made a demand a few days ago of being sent in agreeable to the Terms of our Cartel.
I desire that Lt Colo. Rawlins & Major Williams may be sent out whenever any Officer of equal Rank is sent in.
